ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_03_FR.txt. 633

DÉCLARATION DE M. LAUTERPACHT
[Traduction]

J’approuve respectueusement les paragraphes 1, 2 a) et 3 de l'arrêt de
la Cour, mais je regrette de ne pouvoir voter en faveur du paragraphe 2 b)
dans la mesure où il reflète (comme indiqué au paragraphe 40 de l’arrêt)
une décision de la Cour selon laquelle le comportement de la République
fédérative de Yougoslavie «n’accorde [pas à la Cour] une compétence excé-
dant celle qu'elle s'est déjà reconnue au titre de l’article IX de la conven-
tion sur le génocide» (les italiques sont de moi). Bien qu’en l'espèce ce
point soit maintenant très marginal, je ne souhaite en aucune manière
donner l’impression d’adopter une position incompatible avec ce que j'ai
dit sur la question du forum prorogatum aux paragraphes 24 à 37 de
mon opinion individuelle du 13 septembre 1993 relative aux nouvelles
demandes en indication de mesures conservatoires (C.I.J. Recueil 1993,
p. 416-442).

(Signé) Elihu LAUTERPACHT.

42
